Pfeifer, J.
I. Facts and Procedural History
{¶ 1} Appellant, Justin Andrew, was adjudicated a delinquent child and was committed to the custody of the Department of Youth Services. When he was 17 years old, Andrew allegedly violated the terms of his parole. His parole-violation hearing did not take place until after Andrew had turned 18. At that hearing, the court determined that Andrew had waived his right to counsel, revoked his parole, and committed him to the custody of the Ohio Department of Youth Services.
{¶ 2} Andrew appealed. The court of appeals determined that because Andrew was 18 years old and therefore not a child when he waived his right to counsel, R.C. 2151.352 was inapplicable. The court of appeals also determined that Andrew’s “waiver of counsel was knowingly, voluntarily, and intelligently made.” Accordingly, the court of appeals affirmed the judgment of the juvenile court. For the reasons that follow, we reverse and remand the cause to the juvenile court.
*467II. Analysis
{¶ 3} The issue before us is whether Andrew was a “child,” even though he was 18 years old, when he putatively waived his right to counsel. If he was not a child, he was entitled to waive his right to counsel in the same manner as any other adult. See Iowa v. Tovar (2004), 541 U.S. 77, 88, 124 S.Ct. 1379, 158 L.Ed.2d 209 (the Constitution of the United States requires that “any waiver of the right to counsel be knowing, voluntary, and intelligent”); State v. Gibson (1976), 45 Ohio St.2d 366, 74 O.O.2d 525, 345 N.E.2d 399, paragraph two of the syllabus (“In order to establish an effective waiver of right to counsel, the trial court must make sufficient inquiry to determine whether defendant fully understands and intelligently relinquishes that right”). See also Crim.R. 44. If Andrew was a child, he cannot waive his right to counsel unless he is “advised by his parent, custodian, or guardian [or has] consulted with an attorney.” In re C.S., 115 Ohio St.3d 267, 2007-Ohio-4919, 874 N.E.2d 1177, at ¶ 98. See R.C. 2151.352.
{¶ 4} A “child” is “a person who is under eighteen years of age, except as otherwise provided in divisions (C)(2) to (6) of this section.” R.C. 2152.02(C)(1). R.C. 2152.02(C)(6) provides the only exception relevant to this case and states, “The juvenile court has jurisdiction over a person who is adjudicated a delinquent child * * * prior to attaining eighteen years of age until the person attains twenty-one years of age, and, for purposes of that jurisdiction related to that adjudication, * * * a person who is so adjudicated a delinquent child * * * shall be deemed a ‘child’ until the person attains twenty-one years of age.”
{¶ 5} It is uncontroverted that the juvenile court properly exercised jurisdiction over Andrew’s parole hearing. The first clause of R.C. 2152.02(C)(6) plainly provides that a juvenile court retains jurisdiction over a person adjudicated a delinquent child “until the person attains twenty-one years of age.” The state’s position is that R.C. 2152.02(C)(6) relates solely to jurisdiction; Andrew’s position is that R.C. 2152.02(C)(6) means that Andrew is a “child” for all purposes related to his prior adjudication as a delinquent child.
{¶ 6} If R.C. 2152.02(C)(6) related only to jurisdiction, the second clause would be unnecessary. But “[i]t is of course a part of the act, and if possible the court should give meaning to every word in every act.” State ex rel. Mitman v. Greene Cty. Bd. of Commrs. (1916), 94 Ohio St. 296, 308, 113 N.E. 831; E. Ohio Gas Co. v. Pub. Util. Comm. (1988), 39 Ohio St.3d 295, 299, 530 N.E.2d 875 (“a basic rule of statutory construction [is] that words in statutes should not be construed to be redundant, nor should any words be ignored”). See Steele, Hopkins Meredith Co. v. Miller (1915), 92 Ohio St. 115, 120, 110 N.E. 648 (“no portion of a written constitution should be regarded as superfluous”). We conclude that a person over the age of 18, who is deemed a child pursuant to the second clause of R.C. *4682152.02(C)(6), is so deemed for purposes other than determining jurisdiction. Further, we conclude that the second clause of (C)(6) means that when a juvenile court is exercising jurisdiction over a person adjudicated a delinquent child pursuant to the matter for which the person was adjudicated delinquent, the person adjudicated delinquent shall be treated as a child until he reaches the age of 21.
{¶ 7} We next apply R.C. 2152.02(C)(6) to the matter before us. Though Andrew was over 18 years old when he appeared at the parole-violation hearing, he was not yet 21, and the court was exercising jurisdiction on a matter related to his prior adjudication as a delinquent child. Accordingly, Andrew is deemed a child for purposes of the juvenile court’s exercise of jurisdiction over him.
{¶ 8} As a child, Andrew “is entitled to representation by legal counsel at all stages of the proceedings.” R.C. 2151.352. This statutory provision codifies and expands “a juvenile’s constitutional right to appointed counsel.” In re C.S., 115 Ohio St.3d 267, 874 N.E.2d 1177, at ¶ 83. A parole-violation hearing of a person adjudicated a delinquent child is a delinquency proceeding. Accordingly, Andrew “may not waive his right to counsel” unless he is “counseled by his parent, guardian, or custodian [or has] consulted with an attorney.” Id. at paragraph two of the syllabus. Andrew appeared at the parole-violation hearing without a parent, custodian, or guardian, and without the counsel of an attorney. Andrew was, therefore, unable to waive his right to counsel, even though he was over the age of 18 and arguably made what would have been a knowing, voluntary, and intelligent waiver of counsel. R.C. 2151.352. We reverse the judgment of the court of appeals and remand the cause to the juvenile court for further proceedings consistent with this opinion.
Judgment reversed and cause remanded.
Lundberg Stratton, O’Donnell, and Lanzinger, JJ., concur.
Moyer, C.J., and O’Connor and Cupp, JJ., dissent.